                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                 ]
                                         ]
v.                                       ]            No. 20-CR-00006-PB
                                         ]
CHRISTOPHER CANTWELL                     ]
                                         ]



                         MOTION IN LIMINE # 1:
     TO ADMIT EVIDENCE OF THE BOWL PATROL AND BOWLCAST AND THE
                ALLEGED VICTIM’S INVOLVEMENT THEREIN

        Christopher Cantwell respectfully moves to admit evidence of the alleged

victim’s membership and participation in the Bowl Patrol, an online white

supremacist group, including the images and recordings the alleged victim and his

associates presented online, as such information is relevant and admissible pursuant

to the Federal Rules of Evidence and the Cantwell’s constitutional right to a fair trial,

effective assistance of counsel, due process, and confrontation.

        The following is stated in support.



                                   INTRODUCTION

        Christopher Cantwell is charged with making threats against “Cheddarmane”

over an internet messaging program in June 2019. A jury will determine whether

those statements were “true threats.” In doing so, jurors will consider, among other

things, the nature of the relationship between the two men, the context in which the

statement was made, and whether the alleged threats were careless talk made in a



                                              1
joking manner. 1 Cheddarmane will testify at trial about the online exchange and

relevant contextual facts bearing on the charged offenses. In order to marshal a

defense      and     effectively       cross-examine         the     witness,       including       challenging

Cheddarmane’s credibility and demonstrating his motive and bias to lie, the Defense

must be permitted to present evidence of Cheddarmane’s online activities and those

of the Bowl Patrol.



                                      FACTUAL BACKGROUND

Bowl Patrol and Cheddarmane

        Cheddarmane described himself as “one of the more prominent members” of

an online group called the Bowl Patrol. Discovery, 17R239_GJ-000001.09. Bowl

Patrol is a neo-Nazi group named after the bowl-haircut worn by Dylann Roof. The

                              group’s avatar is a shield wearing Roof’s bowl haircut. Roof

                              killed nine African-American churchgoers in 2015 and was

                              later sentenced to death. The Bowl Patrol characterizes mass-

                              murders acting against Jews, racial minorities, and/or

homosexuals as “saints” worthy of honor and reverence.




1
  See, e.g., Eight Circuit Model Jury Instructions, 6.18.875B, p. 276, available at http://www.juryinstructions.ca8.
uscourts.gov/Criminal-Jury-Instructions-2017.pdf “In determining whether the defendant’s [communication]
[message] was sent with the intent to extort, you may consider all the circumstances surrounding the making of the
[communication][message]. For example, you may consider the language, specificity, and frequency of the threat[s];
the context in which the threat was made; the relationship between the defendant and the threat recipient; the
recipient’s response; any previous threats made by the defendant; and, whether you believe the person making the
statement was serious, as distinguished from mere idle or careless talk, exaggeration, or something said in a joking
manner.”

                                                         2
         The leader of the Bowl Patrol is “Vic Mackey.” Vic Mackey is a pseudonym

derived from a television character. Mackey, Cheddarmane, and a handful of other

pseudonymous men were the Bowl Patrol’s core participants. The group created a

web channel on the Telegram social media platform, produced an online podcast

called “The Bowlcast,” and shared a prodigious number of online “memes” 2 canonizing

racially motivated murders. The group repeatedly expressed an interest in

committing mass violence against minority groups and appreciation for those who

killed    in    such     a    manner.        Included       are

representative example of Bowlcast “memes.”

The meme to the right displays a “scoreboard”

tallying the number of murder victims of

prominent mass-killers and asks the reader

whether he will “make it onto the leaderboard

. . . in the fight for white survival?” The next

page includes two common Dylann Roof memes,

the first asserting that Roof did nothing wrong

by murdering nine black churchgoers and the

second revering Roof as a saint.




2
 An internet “meme” is an image, often containing words, intended to be spread quickly around the internet with a
clear or humorous message.

                                                        3
      The Bowl Patrol produced a podcast series called the Bowlcast. The episodes

reiterated the themes noted above. The group’s podcasts were available online.

Cheddarmane was one of a handful of regular guests on the Bowlcast. The cover art

for a podcast starring Cheddarmane, included below, shows Cheddarmane (through

his avatar wearing a patch with the word “Mane”) wearing a headband stating “Kill

                                               Jews,” next to Dylann Roof with a saint’s

                                               halo, and a man with a “Rape” shirt.

                                               These programs discussed the benefits of

                                               racially motivated mass murder while the

                                               hosts wished for more hate crimes. See

                                               Discovery, 17R239_REP-001954 (“1488 [a

reference to white supremacy and Adolph Hitler] I encourage school shooting on the

air right now” and “If we had a Nicholas Cruz shooting up a Broward County Jew

County school, that would be amazing.”).


                                           4
      Violence-inciting language and imagery is replete throughout Bowl Patrol

materials and Cheddarmane’s online statements. The group’s rhetoric reached a

crescendo in a podcast addressing the most effective “terror tactics.” In that episode,

Cheddarmane, Mackey, and others discussed “terror tactics” that listeners could use

to “ramp up tension in your local community and make it a less comfortable and safe

place to the mamzers [a Yiddish term for an illegitimate child] and the white race

traitors in your vicinity.” Cheddarmane, together with his cohort, participated in

discussions of mass-murder and expressed support for rape and murder in publicly

available podcasts.



Bowl Patrol and Cantwell

      In early 2018, Cantwell developed a short-lived online relationship with

members of the Bowl Patrol. The relationship quickly soured, however, and Cantwell

became a target for the group’s enmity. By November 2018, Cheddarmane and

Mackey were publicly discussing their efforts to impede Chris’s live show by

overwhelming him with offensive prank calls. As Cheddarmane explained, upon

seeing that they were getting under Cantwell’s skin, this “only fueled the fire and

made us want to call him more.” That Cantwell was bothered by their harassment,

stalking, and trolling, as Cheddarmane explained, was “like throwing gasoline on the

fire” and led the Bowl Patrol to “escalate[] from there.” In an effort to stop this pattern

of harassment, Cantwell reported calls and alleged computer crimes to federal law

enforcement in February 2019. He posted publicly online that he had reported the



                                             5
Bowl Patrol to law enforcement. Federal law enforcement did not promptly

investigate and follow up on Cantwell’s report of alleged cybercrimes in February

2019.



The Online Communication that is the Subject of the Indictment

        In June 2019, Cheddarmane entered an online chat group hosted by Cantwell.

Cantwell knew Cheddarmane’s home address and had previously warned

Cheddarmane that he would make it public if the harassment continued. Cantwell

and Cheddarmane exited the public group and had a private back-and-forth

communication. As is common among this online peer group, both men used coarse

and aggressive language, including the language charged in the indictment: “So if

you don’t want me to come and fuck your wife in front of your kids, then you should

make yourself scarce.” The Government characterizes this as a “threat to injure.”

        Cheddarmane responded with insults. He wrote back to Cantwell: “You’re such

a fucking nobody Chris. Do your worst you crazy Junkie loser. Go boof some meth up

your asshole you faggot ass kike;” “You think I’m scared . . . Lol. You have [zero]

credibility anymore. You are so desperate and its hilariously pathetic;”” and “[Laugh

Out Loud Out Loud] . . . Oh no I’m super scared . . . Hahahahaha.” He concluded the

conversation by sending a naked image of Cantwell that was commonly circulated by

the Bowl Patrol to humiliate Cantwell.



The FBI’s interviews with Cantwell and Cheddarmane



                                          6
      In September 2019, Cantwell met with the FBI. He explained the Bowl Patrol’s

pattern of harassment and efforts to deface and interfere with his website. He

discussed his online communication with Cheddarmane. In October 2019, four

months after the alleged threat, the FBI approached Cheddarmane. They found him

at work, wearing a sweatshirt with the Bowlcast logo portraying Dylann Roof’s

haircut. The FBI made it clear at the outset of this interaction that they were seeking

evidence to prosecute Cantwell for the June communication. See 17R239_GJ-

00001.42 (When asked “What did [the FBI] explain to you when they came to talk to

you?” Cheddarmane testified that “They said that there has been a credible threat

against me and my family” by Cantwell.); 17R239_REP-000004.02 (FBI informing

Cheddarmane and his boss that they were there in regards to a threat against

Cheddarmane and his family).

      Cheddarmane agreed to speak with the FBI. He prefaced his recorded remarks

by noting that he was not going to talk, but would listen, as he felt it was the “safest

thing” to do. At the outset of the recorded interview, the FBI agents explained to

Cheddarmane that speaking with the FBI was his “opportunity to get ahead of this.”

Cheddarmane later told a friend from the Bowl Patrol on a recorded jail line that

“The focal point of [the FBI] coming was holding [Bowl Patrol] over my head in case

I didn’t want to help them” prosecute Cantwell. 17R239_REP-001857. He again

explained to his friend that the FBI “came at me like they were going to hold the BP

stuff over my head.” Id.




                                           7
       The FBI told Cheddarmane that they had listened to all of the Bowl Patrol’s

audio recordings. As noted above, the recordings included Cheddarmane and others

repeatedly expressing support for hate-filled killers and encouraging mass-murder.

The FBI told Cheddarmane during his interview that “it seems like you guys [in Bowl

Patrol] take it further. There’s promotion of violence” and noted that his “rhetoric is

violence.” The FBI explained to Cheddarmane that “if you happen to inspire

somebody . . . [who] goes and does these things and you have inspired them to go

commit an act of violence . . . there is accountability there.”

       In speaking with the FBI, Cheddarmane downplayed the seriousness of Bowl

Patrol’s messages and his adherence to its violent ideology. He asserted that the Bowl

Patrol was “performance art” and that when he says “fuck the cops, rape the cops, kill

. . . it’s just bullshit” and not serious expressions of intent. He deflected from his online

incitements to violence, asserting that the Bowl Patrol was a “think tank,” claiming

that he is “a lover, not a fighter,” and asserting that “I truly see the goodness in people

. . . and don’t understand . . . how people can’t just like be nice to each other.”

Cheddarmane repeatedly attempted to convince the FBI that Bowl Patrol was not a

group of people who encouraged violence. As part of downplaying his potential

criminal liability, Cheddarmane discussed a photograph of himself with strips on his

tongue that was sent during the June exchange with Cantwell. He said that he

wanted “to just put it out there” that he is “not a drug user at all.” The FBI had not

at that time suggested he was a drug user or asked him about the photograph.




                                             8
Notably, throughout the Bowlcast episodes, Cheddarmane discussed his experiences

with acid (LSD) and other hallucinogens.



                                LEGAL ARGUMENT

      Evidence of the Bowl Patrol and Cheddarmane’s involvement in it, including

images and recordings produced by Cheddarmane and the Bowl Patrol are relevant

and admissible pursuant to the Federal Rules of Evidence and Cantwell’s rights to

confrontation, due process, effective assistance of counsel, and a fair trial under the

United States Constitution. See Crane v. Kentucky, 476 U.S. 683, 690 (1986)

(“Whether rooted directly in the Due Process Clause of the Fourteenth Amendment

or in the Compulsory Process or Confrontation clauses of the Sixth Amendment, the

Constitution guarantees criminal defendants ‘a meaningful opportunity to present a

complete defense.’”). This Evidence is relevant and admissible as it is evidence of

motive and bias, is intrinsically intertwined with the relevant communication, and

provides context necessary to understand the Defendant’s intent, an element the

Government must prove beyond a reasonable doubt for all charged offenses.



I.    Cheddarmane feared criminal prosecution for inciting violence and being a
      drug user in possession of a firearm in light of his involvement with the Bowl
      Patrol. He believed that FBI was holding this liability “over his head” to get
      his assistance in their prosecution of Cantwell. Evidence of his Bowl Patrol
      involvement provides a motive to lie that may be proved by extrinsic evidence.


      Counsel may impeach a witness by several means. One longstanding method

of impeachment is to demonstrate that the witness has a bias, motive, or interest to


                                           9
lie in relation to the case. See United States v. Abel, 469 U.S. 45, 51 (1984) (“We think

the lesson to be drawn from all of this is that it is permissible to impeach a witness

by showing his bias under the Federal Rules of Evidence just as it was permissible to

do so before.”). Evidence of bias, motive, and self-interest is central to mounting a

defense and can be explored through cross-examination, see Davis v. Alaska, 415 U.S.

308, 316 (1974) (“Exposure of a witness’ motivation in testifying is a proper and

important function of the constitutionally protected right of cross examination”), and

through extrinsic evidence:

      Bias is a term used in the “common law of evidence” to describe the
      relationship between a party and a witness which might lead the witness
      to slant, unconsciously or otherwise, his testimony in favor of or against
      a party. Bias may be induced by a witness’ like, dislike, or fear of a party,
      or by the witness' self-interest. Proof of bias is almost always relevant
      because the jury, as finder of fact and weigher of credibility, has
      historically been entitled to assess all evidence which might bear on the
      accuracy and truth of a witness' testimony. The “common law of evidence”
      allowed the showing of bias by extrinsic evidence, while requiring the
      cross-examiner to “take the answer of the witness” with respect to less
      favored forms of impeachment.”

Abel, 469 U.S. at 52. A witness’s interest in denying criminal conduct and/or pleasing

the government to reduce the risk of criminal investigation, prosecution, or sanctions

is a common motive and self-interest that may be explored through cross examination

and extrinsic evidence. See United States v. Bagley, 473 U.S. 667 (1985) (witnesses

could have been motivated by a possible “reward” from the government if testified to

the government’s satisfaction); Davis, 415 U.S. at 316 (the witness may have falsely

identified the defendant in order to shift suspicion away from himself or because he

feared that his probationary status would be jeopardized if he did not satisfactorily



                                           10
assist the police and prosecutor in obtaining a conviction.); United States v. Ulloa,

942 F. Supp. 2d 202, 206 (D.N.H. 2013) (“There is no question of the relevance of

evidence that a witness has a motivation to lie to continue to curry favor with the

government. What's more, a witness’s self-interest or motive to testify falsely is

generally considered to be a non-collateral issue, so extrinsic evidence is admissible

to show bias.”) (citations and quotation marks omitted).

       Cheddarmane had a motive to lie, and repeatedly did so, to paint himself in

the least culpable light before federal law enforcement. He attempted to allay

concerns of law enforcement by characterizing himself as a law-abiding, patriotic,

family man. He discussed coaching kids and his appreciation for fatherhood,

explained that he could be “friends” with the non-white FBI agent despite their racial

differences, and described himself as “a lover, not a fighter.” To appear as a law-

abiding person, Cheddarmane claimed that he was “not a drug user at all.” The

Defense will assert at trial that these statements were lies intended to convince law

enforcement that he was not a dangerous domestic terrorist or drug user in

possession of firearms and to minimize the chances he would be a target of the FBI’s

investigation and prosecution.

       At the time Cheddarmane spoke to the FBI about his communications with

Cantwell, he legitimately feared that the FBI would pursue him as a criminal rather

than vindicate him as a victim. The FBI publicly acknowledged that it was targeting

white supremacists for criminal prosecution as domestic terrorists. 3 Bowl Patrol


3Matt Zapotsky, Wray says FBI has recorded about 100 domestic terrorism arrests in fiscal 2019
and many investigations involve white supremacy, July 23, 2019, Washington Post available at

                                                11
commonly discussed informants and “feds” in their online community. That the FBI

would be inclined to investigate Cheddarmane and Mackey was undoubtedly known

to Cheddarmane when the FBI approached him in October. As Cheddarmane himself

later explained to a friend, “the focal point of [the FBI] coming” to interview him “was

holding [Bowl Patrol] over my head in case I didn’t want to help them” prosecute

Cantwell. 17R239_REP-001857. The FBI directly suggested that the alleged victim’s

pseudonymous life (and thus his liability) would evaporate should he cooperate in

Cantwell’s prosecution.

       FBI Agent: That’s why we wanted to talk to [alleged victim’s real name],
       . . . the father, [alleged victim’s real name], the husband, [alleged
       victim’s real name] that has a whole lot to lose. . . Cheddar Mane, he just
       goes off into internet oblivion.

       Cheddarmane: Right

       FBI Agent: It’s [alleged victim’s real name] who’s sitting here right now
       that has everything to lose.

       Cheddarmane: Um-hum

       And that is why we wanted to talk to you.

       Cheddarmane: Yeah. Absolutely. Understood

Cheddarmane had a strong motivation to lie to convince the FBI that he was not a

domestic terrorist. He had a strong motive to assist in the prosecution of Cantwell to

curry favor with federal law enforcement. For a jury to understand Cheddarmane’s


https://www.washingtonpost.com/national-security/wray-says-fbi-has-recorded-about-100-domestic-
terrorism-arrests-in-fiscal-2019-and-most-investigations-involve-white-
supremacy/2019/07/23/600d49a6-aca1-11e9-bc5c-e73b603e7f38_story.html (last visited Sept. 1, 2020)
(“At a congressional hearing in May, the head of the FBI’s counterterrorism division testified that
the bureau was investigating 850 domestic terrorism cases and that of those, about 40 percent
involved racially motivated violent extremists. Most in that group, he said, were white
supremacists.”).

                                                12
motive to lie, jurors must know that his actions and affiliations put him in genuine

jeopardy of investigation and prosecution. The jury can only understand that

Cheddarmane had a powerful motive to appease the FBI—and avoid prosecution—if

it is provided evidence of the Bowl Patrol’s statements and his involvement with the

group.

         Cheddarmane was similarly concerned that his possession of firearms and

public presentation as a user of LSD would expose him to criminal liability. When the

FBI met with Cheddarmane, he had a gun in his car. He discussed his possession of

guns with the agents. An admission to the FBI about drug use would have put him

at risk of federal prosecution for being a drug user in possession of a firearm in

violation of 18 U.S.C. § 922(g)(3). Notably, federal prosecutors used this criminal

statute to prosecute at least two white supremacists who espoused violent, pro-Roof

ideology in the same time-frame. In the month prior to the FBI’s visit to

Cheddarmane, the United States charged Andrew Thomasberg, aka “the psychedelic

Nazi,” with this firearm offense. 4 United States v. Thomasberg, 1:19-cr-00337-LO-1

(E.D.VA) (docket report noting case was unsealed on September 19, 2019). As noted

in a Government press release following sentencing, Thomasberg “possessed firearms

and was a regular drug user, [and] he glorified racially motivated violence and

referred to mass shooters as ‘saints.’” 5 Federal prosecutors sentenced another online



4
  Tess Owen, The FBI Just Arrested a 'Psychedelic Nazi' on LSD After Tapping His Wild Text Chats, September 20,
2019 available at https://www.vice.com/en_us/article/qvg3xm/the-fbi-just-arrested-a-psychedelic-nazi-on-lsd-after-
tapping-his-wild-text-chats (beginning “A self-proclaimed ‘psychedelic Nazi’ with an LSD habit and suspected ties
to a violent neo-Nazi group was arrested earlier this week on federal gun charges.) (last visited Aug. 25, 2020).
5
  United States Attorney’s Office, Eastern District of Virginia, Former Atomwaffen Division Member Sentenced to
Prison, February 20, 2020, https://www.justice.gov/usao-edva/pr/former-atomwaffen-division-member-sentenced-

                                                        13
adherent to the Bowl Patrol’s philosophy, Jeffrey Clark Jr., known by the pseudonym

“DC BowlGang,” for being a drug user in possession of a firearm that same month.

United States v. Jeffrey Clark Jr., 15-CR-0338-TJK, Docs. 1, 6, 17, 24 (D.D.C.). The

federal Government prosecuted two similarly situated white supremacists for

possession of a firearm as a drug user prior to the time the FBI approached

Cheddarmane.

         Cheddarmane had valid grounds to fear prosecution under 18 U.S.C. § 922(g)

and a motive to lie about his use of LSD. The rather small cadre of online white

supremacists who view mass-murderers as “saints” share the same internet spaces.

It is likely that Cheddarmane was aware of these prosecutions at the time he met

with the FBI. See also Rachel Weiner, Prosecutors say an alleged member of a white-

supremacist group was involved with illegal guns, drugs, Washington Post, Sept. 20,

2019 (discussing Thomasberg’s arrest in a major news publication in September

2019). That would explain why, near the beginning of the interview, Cheddarmane,

unprompted, brought up LSD to the FBI “to just put it out there” that he is “not a

drug user at all.”

         The Defense intends to assert at trial that Cheddarmane had a motive and

interest to lie to the FBI and the United States Attorney’s Office to paint himself in

the least culpable light. He had and has a motive to lie to assist the Government in

its expressed purpose of prosecuting Cantwell in relation to these online




prison (press release outlining facts of the offense, guilty plea, and sentence of Andrew Jon Thomasberg) (last
visited Aug. 25, 2020).


                                                         14
communications. 6 That motive to lie led him to exaggerate and mischaracterize his

communications with Cantwell, deceive the FBI about the purpose of the Bowl Patrol,

and lie about his use of drugs. As this impeachment evidence relates to motive, bias,

and self-interest, it may be proven by extrinsic evidence, including probative,

extrinsic evidence.



II.     Cheddarmane had expressed public disdain for Cantwell in relation to his
        involvement with the Bowl Patrol. He has a bias against Cantwell that may be
        proven by extrinsic evidence.


        Cheddarmane and the Bowl Patrol spent months harassing and trolling

Cantwell for the pleasure and sport of angering him and interfering with his business.

Cheddarmane made “memes” of Cantwell, including one showing Cantwell mopping

the floor of the FBI headquarters next to an FBI agent to publicly brand Cantwell as

a federal informant or “snitch.” While meeting with the FBI, Cheddarmane referred

to Cantwell as a “piece of shit.” Cheddarmane’s statements and actions make clear

that he strongly disliked Cantwell. The Defendant must be permitted to explore

Cheddarmane’s animus toward Cantwell as a witness’s bias presents fertile ground

for impeachment and cross-examination. The Defendant cannot pursue this line of

highly probative questioning without presenting the context of their relationship.

That relationship is entirely wrapped up in Cheddarmane’s involvement with the




6
  The FBI repeatedly informed Cheddarmane of the FBI’s position that this was a true threat. Among other
statements, the FBI told Cheddarmane: “We want to assure the safety of you and your family,” “Where you’re in
danger, the primary issue we’re concerned about is the feud with Mr. Cantwell,” “We’ll first focus on the threat
against your family,” “We are taking this very seriously,” and “We are not letting it go.”

                                                        15
 Bowl Patrol. As such, evidence of the Bowl Patrol and Cheddarmane’s actions and

 participation therein is relevant and admissible impeachment evidence.



III.   Cheddarmane’s involvement with the Bowl Patrol is inextricably intertwined
       with the relevant exchange and his involvement with the Bowl Patrol provides
       necessary context to understand Cantwell’s language and intent.


       Mackey, the leader of Bowl Patrol, appears in the charging document and his

 identity is the alleged “thing of value” that is an element of count one. Cantwell is

 communicating with Cheddarmane because of Bowl Patrol’s incessant efforts to

 harass and troll him. Although the parties will differ in their argument as to the

 intent behind these messages—an intent relevant to all four counts—both parties

 arguments about Cantwell’s intention will be grounded in Cantwell’s relationship

 with Cheddarmane and the Bowl Patrol. To isolate these charges from their context

 precludes the Defendant from addressing his mens rea and denies the jury

 information necessary to determine whether the Government has met its evidentiary

 burden. Elonis v. United States, 135 S. Ct. 2001, 2012 (2015) (holding that the

 Government must prove more than “only that a reasonable person would regard

 communications as threat” but instead must prove the Defendant transmitted a

 communication for the purpose of issuing a threat, or with knowledge that the

 communication will be viewed as a threat.).

       Cantwell was aware of Cheddarmane as an online persona and Bowl Patrol

 member. The two men never met. Cheddarmane communicated with Cantwell as

 Bowl Patrol’s “Cheddarmane” and not via his true identity. Cheddarmane and


                                          16
Cantwell used offensive language and imagery when communicating online. The

words used in the relevant online communication are similarly crude and offensive.

The Government has alleged one portion of that communication was a “true threat”

to injure. The Defense will argue it was not. These arguments will relate to the

meaning of the language used and the context of the two men’s relationship.

      Federal circuit courts have consistently held that determination of whether a

“threat” rises to the level of a “true threat” must be determined based on the specific

language used, or acts undertaken, and the context within which the alleged threat

was made. “Determining whether a statement amounts to a true threat requires a

fact-intensive inquiry, in which the language, the context in which the statements

are made, as well as the recipients’ responses are all relevant.’” See United States v.

Wheeler, 776 F.3d 736, 743 (10th Cir. 2015) (citations omitted); Planned Parenthood

v. Amer. Coal. of Life, 290 F.3d 1058, 1078 (9th Cir. 2002) (“We, and so far as we can

tell, other circuits as well, consider the whole factual context and all of the

circumstances in order to determine whether a statement is a true threat.”) (citation

omitted).

      Cheddarmane and Bowl Patrol members overtly discuss murder, rape, and

acts of mass violence as others might follow and discuss a baseball team. Words like

“nigger” and “kike” and faggot,” images depicting black men hanging from nooses,

memes of Jews in gas chambers, are passed along without pause or concern. Offensive

and violent words and innuendos are so ingrained and commonplace among Bowl

Patrol members that they are normalized, expected, and considered “humor.” In



                                          17
Cheddarmane’s interview with the FBI, for example, he asserted that he personally

thinks “mass shootings” are not “funny,” but he “act[s] like” he finds them funny

online.”

       Jurors will be called upon to determine whether Cantwell’s statements were

intended to be taken seriously as a threat to injure. Jurors cannot asses the intent of

the online communication without knowledge of the depth, frequency, and casual

public use of violent rhetoric by Cheddarmane and Bowl Patrol. Cheddarmane

himself aptly explained the relevance of context in evaluating whether the speaker

had a threatening intent during his grand jury testimony.

      QUESTION: In these online chats where do you consider the line to be
      between something of “boys being boys” messing with someone and
      something being threatening?

      CHEDDARMANE: It’s mostly contextual, like look at the context of
      what’s being said. . . I call my buddy Tom—I make fun of him because
      he’s fat. And it’s not like I’m mean spirited . . . I’m just kind of messing
      with him

17R239_GJ-000001.37 (emphasis added). For the jury to evaluate context in this case,

they must have knowledge and understanding of the violent rhetoric and imagery

commonly used in this subculture as that is how Cantwell knows Cheddarmane. They

must understand that this particular community does not operate under the same

rules of decorum to which the broader community expects. Without fully understating

the context of who Cheddarmane was and presented himself to be, the jury cannot

engage in its crucial task of evaluating Cantwell’s intent.




                                           18
      WHEREFORE, Christopher Cantwell respectfully moves to admit evidence of

the alleged victim’s membership and participation in the Bowl Patrol, including the

images and recordings the alleged victim and his associates presented online, as such

information is relevant and admissible pursuant to the Federal Rules of Evidence and

the Cantwell’s constitutional right to a fair trial, effective assistance of counsel, due

process, and confrontation.



                                         Respectfully submitted,
                                         Christopher Cantwell
                                         By His Attorney,


Date: September 3, 2020                  /s/ Eric Wolpin
                                         Eric Wolpin
                                         N.H. Bar No. 18372
                                         Assistant Federal Defender
                                         Federal Defender Office
                                         22 Bridge Street
                                         Concord, NH 03301
                                         Tel. (603) 226-7360
                                         E-mail: eric_wolpin@fd.org

                              CERTIFICATE OF SERVICE

       I hereby certify that the above document was served on September 3, 2020 to
all counsel of record and in the manner specified herein: electronically served
through ECF.

                                         /s/ Eric Wolpin
                                         Eric Wolpin
                                         N.H. Bar No. 18372
                                         Assistant Federal Defender
                                         Federal Defender Office
                                         22 Bridge Street
                                         Concord, NH 03301
                                         Tel. (603) 226-7360
                                         E-mail: eric_wolpin@fd.org


                                           19
